Citation Nr: 1740220	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-30 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 






INTRODUCTION

The Veteran had active duty service in the United States Army from September 1968 to January 1979.  The Veteran's service included a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case is currently under the jurisdiction of the Cleveland, Ohio RO.

This case was previously before the Board in June 2015 and it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDING OF FACT

The Veteran's service-connected disabilities do not render him incapable of securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met. 38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA, first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letter dated in August 2011, before the October 2011 rating decision provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decision, the statement of the case, the remand, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Moreover, in August 2011, when VA sent the Veteran VCAA notice, a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and a VA Form 21-4192 (Request for Employment Information) were also included with the VCAA notice letter.  Consequently, VA requested that the Veteran complete these forms for his TDIU application in order for VA to obtain any evidence that would be pertinent to his claim.  The Veteran and his representatives have had ample opportunities throughout the course of this appeal to provide VA with this information and have not done so.  Accordingly, while failure to complete these forms are not fatal to the claim in and of itself, his failure to do so deprives the Board of information as to his employment history, educational history training, and income information necessary to address a claim for TDIU.  In view of that, "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that VA fulfilled its obligation to assist the Veteran in the development of his claim and his claim will be decided based on the evidence of record.  

Furthermore, VA provided the Veteran with VA examinations in October 2011 and July 2016 in order to determine the nature and severity of his service-connected disabilities.  The Board finds that the examinations conducted in July 2016 are adequate to adjudicate the claim and substantially comply with the Board's remand instructions because the opinions provided occurred after a review of the record on appeal, they referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to nature and severity of his current disabilities.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

Lastly, neither the Veteran nor his representative has argued that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and Virtual VA claim files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




II.  The Claim 

The Veteran contends that he is unemployable due to his service-connected disabilities.  

TDIU is warranted when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when the claimant's earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).
The Veteran filed a formal application for TDIU in April 2011.  

The Veteran is currently service connected for the following conditions: 60 percent for diabetic nephropathy associated with diabetes mellitus type II with erectile dysfunction; 40 percent for diabetes mellitus type II with erectile dysfunction; 30 percent for lymphedema, Milroy's disease of the right lower extremity; 30 percent for lymphedema, Milroy's disease of the left lower extremity; peripheral neuropathy, 20 percent for left lower extremity associated with diabetes mellitus type II with erectile dysfunction; and  20 percent for right lower extremity associated with diabetes mellitus type II with erectile dysfunction.  

A review of the Veteran's medical history indicates that he had a career in nursing and that he retired in August 2010.  See October 2011 VA examination.  On the other hand, the Veteran disputed this fact and his representative stated that "it is noted that Veteran disputes the notation from the October 5, 2011, examination that he retired from work as a nurse.  He was only sixty-three years of age and would not be eligible for full SSA until age sixty-six.  To retire early would cause a financial hardship on the Veteran."  See June 7, 2013 VA form 9.  However, the Board attaches little, if any, probative value to the Veteran's contention because he has never provided any evidence besides that statement to contradict the October examiner's notes nor has he submitted any of the requested employment information to VA.  See Davidson, supra. 

Turning to the medical information at hand, the Veteran was first given a general VA examination in October 2011 to determine the nature and severity of his service-connected conditions.  Following the examination, an addendum opinion was obtained and the examiner stated that the Veteran has a diagnosis of Milroy's disease-congenital lymphedema.  She went on to state that "[t]his disease may cause an aching pain in areas of swelling.  Therefore I do not believe physical employment would be possible.  [S]edentary employment would likely be possible, especially if able to elevate legs if needed."  See October 2011 addendum opinion.  

Subsequently, the Veteran was scheduled for additional examinations in July 2016.  The examiner evaluated all the Veteran's service-connected disabilities and the examiner provided opinions on the functional impairment and impact of the service-connected disabilities on the Veteran's ability to maintain gainful employment.  Initially, the examiner reported that the Veteran's diabetes mellitus precludes him from performing any heavy physical labor as his blood glucose can drop into the hypoglycemic range, but that he is able to do light physical work and sedentary work.  Next, the examiner reported that the Veteran's lymphedema condition precludes him from performing heavy physical labor, but he is able to do light physical work with no prolonged standing or walking.  The examiner also reported that he is able to do sedentary work.  Then, the examiner reported that the Veteran's service-connected erectile dysfunction has no impact on his ability to do physical or sedentary work.  Afterwards, the examiner also reported that the Veteran's lower extremity peripheral neuropathy precludes him from performing heavy physical labor including climbing ladders, but that he is able to do light physical work with no prolonged standing or walking, and that he is able to do sedentary work.  Lastly, the examiner also noted that the Veteran's diagnosis of diabetic nephropathy does not impact your ability to do physical or sedentary work.

The Board finds the opinions provided by the July 2016 to be highly probative evidence in regards to the functional impact that the Veteran's disabilities have on his ability to maintain gainful employment.  The Board has reached this conclusion because the examiner conducted a comprehensive examination of the Veteran, took into account his lay statements, and then the examiner issued well-reasoned opinions.  Accordingly, the Board has placed significant weight on the opinions provided by the July 2016 examiner.  See Prejean, supra; Bloom, supra; Davidson, supra.

In addition to the evidence obtained from the VA examinations, the Board also examined the Veteran's VA medical records and there was no evidence that contradicted the findings by the July 2016 medical examiner.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions)

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's service-connected disabilities do not render him incapable of securing or following a substantially gainful occupation throughout the pendency of this appeal.  In reaching this conclusion, the Board has considered the Veteran's lay statements, the available medical information, and the absence of any information regarding the Veteran's past education, training, and employment.  After a review of the record, the Board finds that the July 2016 VA examination to be the most probative evidence of record to determine the impact that the Veteran's disabilities have on his ability to work.  Accordingly, the Board finds that entitlement to a total disability rating based upon individual unemployability is not warranted because the weight of the probative evidence is against finding that the Veteran is unable to work due to his service connected disabilities.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.307, 3.309, 3.303(d), 3.310.

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to a total disability rating based upon individual unemployability, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.









ORDER

Entitlement to a total disability rating based upon individual unemployability, is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


